McCORD, Judge.
Appellant was charged by the first count of an amended information with assault with intent to commit murder in the second degree and by the second count with possession of a weapon by a state prisoner. The jury returned a verdict of guilty to assault and battery under the first count and guilty under the second count. Appellant appeals the convictions. He contends that the evidence was insufficient to support his conviction of assault and battery in that the state failed to show that the victim had a well-founded fear of imminent violence; that his conviction of assault and battery must be reversed under the Supreme Court’s ruling in State v. White, 324 So.2d 630 (Fla.1975). The state in its brief agrees and we also agree. The evidence shows that the victim was stabbed in the back by appellant with a piece of broken bottle as he was leaving appellant’s prison cell. The victim did not see the weapon and, as far as is shown by the evidence, had no knowledge that he was about to be stabbed.
We have considered appellant’s contention with regard to his conviction of possession of a weapon by a state prisoner and find it to be without merit. That conviction is affirmed, but the conviction of assault and battery is reversed and this cause is remanded to the trial court with directions to enter a judgment of guilty to the lesser included offense under Count I of an attempt to commit assault and battery.
RAWLS, Acting C. J., and SMITH, J., concur.